Citation Nr: 1111666	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of silicone leakage as secondary to service-connected residuals of breast surgery with silicone breast implants.

2.  Entitlement to an initial compensable rating for post-operative residuals of bilateral subcutaneous mastectomies due to fibrocystic breast disease prior to May 22, 1995, and a rating higher than 50 percent since.

3.  Entitlement to an effective date earlier than October 31, 2001, for the grant of a separate rating for residual scarring from multiple breast surgeries.

4.  Entitlement to an effective date earlier than May 31, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in March 1999, July 2000, October 2001, August 2003, and September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a videoconference hearing in May 2006 before the undersigned Veterans Law Judge of the Board to present oral testimony in support of her claims for service connection for residuals of silicone leakage, an increased rating for 
post-operative residuals of bilateral subcutaneous mastectomies due to fibrocystic breast disease, an earlier effective date for the 50 percent rating for this disability, and for an earlier effective date for the grant of a separate compensable rating for residual scarring from multiple breast surgeries.  The Veteran also testified at another hearing at the RO in July 2009 before a different Veterans Law Judge of the Board, this time a Travel Board hearing instead of a videoconference hearing, concerning the remaining claim for an earlier effective date for the TDIU.


These two judges of the Board issued separate decisions in November 2009 addressing the claims they had presided over during their respective hearings.  Two other claims the Veteran also had appealed - for a rating higher than 10 percent prior to May 31, 2006, for her major depressive disorder, and for a rating higher than 30 percent since, were denied, so they are no longer at issue.  Whereas the remaining claims were remanded for further development and consideration.

The issues previously treated as claims for earlier effective dates for the 50 percent rating for the bilateral subcutaneous mastectomies due to fibrocystic breast disease and a separate 10 percent rating for the residual scarring are, in actuality, encompassed by the claim for an increased rating for the post-operative residuals of the bilateral subcutaneous mastectomies.  In effect, the Veteran is requesting higher ratings at an earlier date.  And as the issue on appeal concerns the appropriate rating for the service-connected disability going back to her discharge from service on October 13, 1976, the claim covers the appropriate rating for all of the residuals of her breast condition - including her surgery, pain and scars, for the entire period for which she could be eligible for disability compensation, i.e., since service.  The TDIU claim is an ancillary or derivative claim to the claim for an increased rating for the bilateral subcutaneous mastectomies due to the fibrocystic breast disease and, therefore, also must be considered for this entire period as well.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011).


FINDINGS OF FACT

1.  The evidence indicates the Veteran had her mammary glands removed in service but no axillary glands or muscles during the initial 1976 surgery or subsequent May 1991 and March 2005 revision surgeries.

2.  All VA and private examinations determined the Veteran's scars were not painful; the only evidence of painful scars is a letter dated in April 2009.

3.  The weight of the competent and credible evidence is against concluding the leakage of the Veteran's left silicone implant causing a chronic multi-symptom illness such as chronic fatigue syndrome or fibromyalgia.

4.  Although there is evidence of periods of unemployment as far back as 1984, the first evidence of complete unemployability (i.e., an inability to obtain and retain substantially gainful employment) is a May 22, 2006, letter from K.C.L., PhD.


CONCLUSIONS OF LAW

1.  The criteria are met for the 50 percent rating, though no higher, for the breast surgery since discharge from service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.116, Diagnostic Code 7626 (1964, revised May 1995).

2.  The criteria are met for a separate 20 percent rating for neuralgia of the right breast since service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8510 (1964).

3.  The criteria are met for a separate 20 percent rating for neuralgia of the left breast since service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8510 (1964).

4.  The criteria were not met for a compensable rating for the residual scarring prior to October 31, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code  (1964)

5.  The criteria are met for a TDIU since May 22, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to show prejudice, at the Veterans Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2004, March 2006, October 2006, March 2007, and February 2010.  These letters informed her of the evidence required to substantiate her claims for service connection and increased ratings, apprised her of her and VA's respective responsibilities in obtaining this supporting evidence, and complied with Dingess by as well apprising her of the downstream disability rating and effective date elements of her claims.  So she has received all required notice.

Moreover, in cases, as here, where the claim arose in another context, namely, the Veteran trying to establish her underlying entitlement to service connection, and the claim since has been granted and she has appealed a downstream issue such as the initial disability rating or effective date assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, here, as mentioned, VA also has complied with the Court's holding in Dingess by also apprising her in the more recent March 2007 and February 2010 letters of the downstream disability rating and effective date elements of her claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And since providing that additional Dingess notice in March 2007 and February 2010, the RO has gone back and readjudicated her claims in the July 2010 SSOC - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and Appeals Management Center (AMC), which conducted the remand development of her claims, obtained all relevant medical and other records that she and her representative identified.  She also was examined for VA compensation purposes in February 1999, August 1999, March 2002, April 2003, September 2004, November 2005, November 2006, and April 2010.  

These examination reports and medical and other evidence in the file contain the information needed to assess the severity of her breast condition, including scars, and to determine whether there are any secondary conditions due to silicone leakage.  So additional examination is not needed to decide her claims.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In her May 2010 letter, the Veteran indicated that she believed she should have been seen by a specialist in plastic surgery, rather than in obstetrics/gynecology.  In Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), it was held that where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish that examiner's competency.  So where instead this has been disputed, there must be some explanation as to why the examiner in question was qualified to comment.  But having said that, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board does not find that an expert opinion in plastic surgery is needed in this instance to properly rate the Veteran's disabilities because her ratings are mostly focused on her ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. §§ 4.1, 4.10.  Less of a concern are the cosmetic and aesthetic aspects of her disabilities, with the possible exception of her residual scarring, and even that is partly judged on its size and configuration.  So it has not been shown there is a particular need for a plastic surgeon to properly address the relevant rating criteria.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.


II.  Increased Rating for the Post-operative Residuals of the Bilateral Subcutaneous Mastectomies due to Fibrocystic Breast Disease

A. Breast Surgery

In March 1999, the RO granted service connection for the post-operative residuals of fibrocystic disease of the right and left breasts and assigned initial noncompensable ratings effective the date of filing, June 26, 1998.  The Veteran appealed the rating assigned and the effective date of the grant of service connection.  In a series of rating decisions, the RO amended the grant to establish service connection from the day after discharge, October 13, 1976, with an initial 0 percent (i.e., noncompensable) rating and an increase to 50 percent effective May 22, 1995, the date of a regulation change.  She also was granted a separate 10 percent rating for painful or tender scars effective October 31, 2001.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider whether to "stage" the rating, that is, assign different 

ratings at different times during the lifespan of the claim to compensate the Veteran for times when the disability may have been more severe than at others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The Veteran already has what amounts to be a staged rating.

The criteria for rating disabilities of the breasts were amended since the Veteran originally filed her claim in 1976.  The Board is required to consider her claim in light of both the former and revised standards to determine whether an increased rating for her disability is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, only may be applied prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

Under the criteria in effect prior to May 22, 1995, mastectomies were rated under DC 7626 for removal of mammary glands.  38 C.F.R. § 4.116, DC 7626 (1964).  The former DC 7626 allowed for a 30 percent rating for removal of one mammary gland without removal of the axillary glands; a 40 percent for removal of one mammary gland with removal of the axillary glands; a 50 percent rating for removal of both mammary glands without removal of the axillary glands or for removal of one mammary gland with extensive damage to muscle and nerves; a 60 percent rating for removal of both mammary glands with removal of the axillary glands; and an 80 percent rating for removal of both mammary gland with extensive damage to muscle and nerves.

Effective May 22, 1995, DC 7626 was amended and titled surgery of the breast.  Under the amended DC 7626, a noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts. 38 C.F.R. § 4.116, DC 7626.

A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  38 C.F.R. § 4.116, DC 7626, Note 1.  A modified radical mastectomy means removal of the entire breast and axillary lymph nodes ( in continuity with the breast) but the pectoral muscles are left intact. 38 C.F.R. § 4.116, DC 7626, Note 2.

A simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  38 C.F.R. § 4.116, DC 7626, Note 3. A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue. 38 C.F.R. § 4.116, DC 7626, Note 4.

Applying these criteria to the facts of this case, the Board finds that the Veteran's condition warrants the 50 percent rating, though no higher rating, under the criteria of the former and revised DC 7626.  The evidence supporting this conclusion will now be discussed.

The Veteran's service treatment records (STRs) show treatment for small cysts on her breasts in May 1974, June 1975, and April 1976.  An August 1976 record shows right nipple pain, but no masses or tenderness in the breasts.  The report of her September 1976 separation examination indicates fibrocystic disease of both breasts surgically corrected in July 1976, hospitalized for four days, with no complications or sequelae (residuals).  This report also indicates the Veteran had had reconstructive surgery for breast asymmetry in August 1976.  A March 1977 Reserves physical states that she did not have removal of the breast, persistent lumps in her breasts, or bleeding from the nipples.  The examiner indicated breast implants without masses or discharge.

The Veteran has reported experiencing an aching-type pain in her breasts and loss of sensation in her nipples since that July 1976 surgery.  She also has reported increased breast pain with her pregnancies in 1981 and 1983, and that she used multiple bras and pain medication to treat her symptoms.

A February 1987 mammogram showed minimal mammary dysplasia and breast implants present.  A July 1990 mammogram shows bilateral breast implants, no evidence of malignancy, and no interval change from the 1987 exam.  

A February 1991 private treatment record indicates that the Veteran reported wearing a bra all the time including at night for breast pain.  Her bra size was 36D and the examiner indicated marked shoulder grooving from the bra straps.  The examiner indicated bilateral capsular contractures present and implants high beneath pectoral muscles.  The Veteran had large pendulous breasts despite prior subcutaneous mastectomy.  The examiner noted some tenderness to palpation and little nipple sensitivity.  There were scars lateral and around nipples questionable for subcutaneous mastectomy.  The examiner noted that the Veteran had recently lost 40 lbs and desired to lose another 30 lbs.  

In May 1991, the Veteran had the bilateral breast implants removed.  The surgical report indicates the implants were being removed due to severe capsular contractures on both sides which have become painful, marked asymmetry with left breast being larger than the right, and a significant amount of breast ptosis.  A December 1991 mammogram indicated multiple cutaneous calcifications and a new area of nodularity in the medial left breast felt to represent some scarring from recent surgery.  A July 1992 mammogram indicated post-operative scarring and calcifications present bilaterally but that the area of thickening in the left breast was less prominent on this examination then the December 1991 examination.  The May 1993 mammogram indicated findings similar to the July 1992 mammogram.  The May 1995 mammogram indicated an overall decrease in density of the breast tissue compared to the May 1993 examination.  The March 1996 mammogram indicated no interval change from May 1995.  The April 1997 mammogram indicated an overall decrease in breast tissue compared to prior year.

The February 1999 VA examination found well-healed surgical scars with no dominant masses.  The examiner diagnosed right breast pain with radiation to the right shoulder.

An August 1999 VA examination found breasts to be large with pendulous contour.  There were long surgical scars along the entire length of the base of each breast.  The scars were slightly raised with a silvery appearance with no underlying tissue loss or keloid formation.  She had tenderness in the lower quadrants of the left breast.  The examiner noted no palpable nodes including axillary nodes.  The examiner noted no apparent disfigurement.  The scars were well-disguised under the breasts.  The nipples showed permanent inversion.

The March 2002 VA examination found both breasts had normal contour and size with no significant scarring noted.  The examiner noted no lumps.  The examiner noted no significant tenderness and no inflammation.  The Veteran reported pain in her breasts.

The April 2004 VA examination clarified that the original procedure was bilateral subcutaneous mastectomy, not a complete mastectomy, and that the underlying breast tissue and diseased tissue was removed leaving breast skin and nipples.  The Veteran reported pain in the 10 o'clock position in her right breast/shoulder region.  The examiner stated that since most if not all of the Veteran's breast tissue had been removed, he believed the Veteran's pain was not related to her breasts.

A June 2004 mammogram showed no malignancy.

The September 2004 VA examination  found the both breasts had well-healed surgical scars along the base measuring 30 cm and from the nipple down the breast measuring 7 cm.  The examiner noted that the nipples were approximately 2 cm higher than they would normally be on a breast that had not had surgery.  The examiner noted that the breasts were non-tender.

In March 2005, the Veteran underwent a revision of her breast reconstructions.  The Veteran reported that her reconstructions had dropped too much and gotten larger.  The examiner noted no lumps, masses, or discharge.  The examiner noted that to some extent lifting of the breast or reconstructed breast is a temporary procedure which may be followed by recurrent settling.

The November 2005 VA examination found the Veteran had vertical scars on each breast below the nipples that were erthematus, superficial, nonadherent and non-tender.  The Veteran had some slight tenderness superior to the nipples in the pectoralis muscles bilaterally.

A November 2005 VA examination opined that the Veteran's reported heart palpitations are less likely than not related to her implants as there is no known association between palpitations or abnormal heart rhythms and implants.  The examiner stated that the Veteran's fatigue is more likely related to her sleep apnea than to her implants.  The examiner opined that the Veteran's shoulder pain is less likely than not related to her implants.

A November 2006 VA opinion stated that "the current medical literature is actually fairly conclusive about the fact that leaking silicone breast implants do not cause generalized muscle aches, do not cause generalized rheumatologic disorder, does not cause the myriad of complaints which were ascribed to them which resulted in them being taken off the market.  In fact, it is just within the last several weeks that silicone breast implants were reintroduced to the United States market for implantation.  It is therefore my impression that the Veteran's silicone breast implants and their leakage are not related to her joint pain, fatigue, and abnormal heart rhythm."  In June 2007, the VA examiner added to his prior opinion that the Veteran's silicone breast implants did not aggravate generalized muscle aches, joint pains, fatigue, or rheumatologic problems.  He stated that none of the conditions were aggravated by her silicone implants except possibly her depression which was not because of any metabolic or chemical interaction related to the breast implants but perhaps due to the stress of the surgeries.

A May 2006 letter from K.C.L., N.P. states that the Veteran continues to have problems with complications of mastectomy, implants with subsequent leakage, removal of implants, and continued breast pain and that she anticipates further surgery next year.

At the November 2006 VA examination, the Veteran reported constant aching pain in both breasts.  Physical examination found no significant pain detected on palpation of the breasts.

A November 2007 letter from M.S., R.N. states that the Veteran is being treated for physical problems of chronic pain due to complications following bilateral mastectomies performed while she was on active duty.

An April 2009 letter from A.M.H., M.D. states that the Veteran has two thirteen inch scars and four other scars from her breast surgeries which have produced pain, nerve damage and diminished sensation.

An April 2010 VA examination stated that the Veteran had scars vertical under the areola, circumferential around the areola, and under the breast transversely bilaterally, and these scars were well-healed.  The examiner stated that the original surgery did remove the mammary glands but did not remove the axillary glands and that this surgery would be classified as a simple mastectomy under the VA criteria.  The examiner did not explain why the Veteran's surgery would be considered a simple mastectomy for VA purposes despite the fact that she retained her nipples.  When asked whether there was any nerve or muscle damage from the surgeries, the examiner states that there is damage to any muscle when surgery is involved.  He went on to state that the Veteran indicated loss of sensation to her nipples which would indicate damage in this regard.  He also reported that the November 2006 VA examiner was a board certified in occupational medicine and internal medicine and he believed that physician to be qualified to address the issue of leaking breast implants and chronic multi-system symptoms. 


Based on this evidence, the Board finds that the Veteran's condition warrants the 50 percent rating back to her discharge from service because she had removal of her mammary glands in service.  Her condition does not warrant the higher 60 percent rating under either the former or revised criteria because she did not have removal of the axillary lymph nodes.  Despite the April 2010 examiner's characterization of the Veteran's surgery as a simple mastectomy, the Board finds that her multiple procedures more closely resemble the VA definition of a wide local excision or removal of breast tissue only with significant alteration of size or form but no removal of nipple, axillary lymph nodes or pectoral muscles.  Her initial surgery is consistent with the 50 percent rating under the old or revised criteria.  Her subsequent surgeries in May 1991 and March 2005 did not remove her nipples, axillary lymph nodes or pectoral muscles so as to warrant a higher rating under the old or revised criteria.  Therefore, the Board finds that her condition does not warrant a rating higher than 50 percent. 
 
B. Separate Ratings for Neurological Manifestations 

The Board also has considered whether the Veteran may be entitled to separate ratings for her neurological complications of her breast surgeries.  As to the determination of the neurological manifestations, pain conditions can be rated as neuritis or neuralgia.  Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain at times excruciating, is rated under the diagnostic code for injury of the nerve involved with a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123 (1964).  Peripheral neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is rated under the diagnostic code for injury of the nerve involved with a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124 (1964).

In this case the nerve involved would be the upper radicular group, paralysis of which involves a loss of all shoulder and elbow movements but does not affect hand or wrist movement.  38 C.F.R. § 4.124a, DC 8510 (1964).  Under DC 8510, mild incomplete paralysis of the major or minor arm warrants a 20 percent disability evaluation; moderate incomplete paralysis of the minor arm warrants a 30 percent disability evaluation; moderate incomplete paralysis of the major arm or severe incomplete paralysis of the minor arm warrants a 40 percent disability evaluation; and severe incomplete paralysis of the major arm warrants a 50 percent disability evaluation.  A 60 percent disability rating is warranted for complete paralysis of the minor arm, where all shoulder and elbow movement are lost or severely affected and hand and wrist movements are not affected.  A 70 percent rating is warranted for complete paralysis of the major arm.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  For rating purposes the dominant hand or arm is considered the major and the non-dominant the minor.  38 C.F.R. § 4.69.

The Veteran has repeatedly reported experiencing an aching-type pain in her breasts and pectoral muscles and a loss of nipple sensitivity.  This warrants a 20 percent rating for mild neuralgia of the upper radicular group on each side.  However, as her complaints are wholly sensory with no functional limitations in moving her arms or shoulders, she would not warrant a higher rating under DC 8510.

C. Earlier Rating for Scars

The Veteran has been in receipt of a separate 10 percent rating for painful or tender scars since October 31, 2001, so the Board will look at whether she is entitled to an earlier rating for this condition.

Under the criteria in effect at the time of the Veteran's separation from service, disfigurement of the head, face, or neck was rated under DC 7800.  Other skin conditions could be rated based on tender or painful scars under DC 7804 or poorly nourished scars under DC 7803.  38 C.F.R. § 4.118 (1976).  

Diagnostic Codes 7800-7804 were amended on July 31, 2002, and again on October 23, 2008.  Per the July 2002 amendment, DC 7800 pertains to disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  Under DC 7800 a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement are: (1) scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  A 10 percent disability rating also was warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater; for an unstable, superficial scar; for a superficial scar that is painful on examination; or for a scar that causes limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In October 2008, the regulations regarding scars were amended to allow for either separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, DC 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage.  Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Under DC 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

The evidence indicates the Veteran underwent breast surgeries in July 1976, August 1976, May 1991, and March 2005.  Based on the procedures performed (and the skill of the surgeon performing them), the size and shape of the scarring changed slightly following each procedure.  She now has six surgical scars - a horizontal scar along her chest under each breast, a vertical scar from each nipple down to the center of the base of her breast, and a circular scar around each nipple.

However, the medical evidence from 1976 to 2009 does not support the notion that the Veteran's surgical scars were objectively tender or painful.  Her STRs do not indicate that the surgical incisions failed to heal or had any complications in healing, or that the surgical incisions resulted in tender or poorly nourished scars.  Prior to her second breast surgery, a February 1991 private treatment record indicated there were scars lateral and around nipples questionable for subcutaneous mastectomy.  After her third surgery in May 1991, the August 1999 VA examination found the scars were slightly raised with a silvery appearance with no underlying tissue loss or keloid formation and were well disguised under the breast.  The March 2002 VA examination found no significant scarring or significant tenderness.  The September 2004 VA examination found the surgical scars were well-healed and non-tender.  After her fourth surgery in March 2005, the November 2005 VA examination found she had vertical scars on each breast below the nipples that were erthematus, superficial, nonadherent and non-tender.  

The 10 percent rating assigned effective October 31, 2001, would be under the 1964 criteria that were in effect when the Veteran left service in 1976.  The October 31, 2001, effective date does not track either a change in symptomatology such as coinciding with one of the three surgeries or a medical examination discovering new symptoms or an amendment to the rating criteria.  38 C.F.R. § 3.400.  Instead, it is the date of a communication from the Veteran, and as the claim for an increased rating was already on appeal from the initial grant of service connection, that letter does not act as an independent claim for an increased rating so is not an appropriate effective date in this case.  However, the Board does not find any symptomatology prior to October 31, 2001, which would support a compensable rating for the scars.  The medical evidence confirms the Veteran has scars on her breasts, indeed has for many years, but not also that these scars meet the criteria for a compensable rating under the 1964, 2002, or 2008 versions of the regulations. 

The only evidence of tender or painful scars is the April 2009 letter from Dr. A.M.H., which stated the Veteran had two thirteen-inch scars and four other scars from her breast surgeries that had produced pain, nerve damage and diminished sensation.  But this statement is long after the fact and does not provide a basis for an effective date earlier than October 31, 2001, because it does not speak to the status of these scars prior to this earlier date.  As such, there is no basis for an earlier rating for this condition.

D. Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 50 percent for the Veteran's breast surgery, 20 percent for the neurological complications in the right breast, and 20 percent for the neurological complications in her left breast contemplate her symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, there is no evidence the residuals of her breast surgery have caused marked interference with her employment - meaning above and beyond that contemplated by her schedular rating [and TDIU], or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 


Moreover, although the Veteran has been unemployed since 1994, there appears to be multiple disabilities factoring into her inability to work rather than just her breast surgery.  The May 2006 letter from K.C.L., PhD, states the Veteran's depression and complications of her mastectomies cause her to be unable to work.  In a November 2009 decision, the Board denied her claims for a rating higher than 10 percent for her major depressive disorder prior to May 31, 2006, and a rating higher than 30 percent since.  The Board does not find that her employment status is solely affected by her remaining disabilities still at issue or so significantly affected by her breast surgery that it requires extra-schedular consideration of the rating for this disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

E. Conclusion

Therefore, the Board finds that the residuals of the Veteran's breast surgery should be rated as a 50-percent disabling for removal of the mammary glands.  Separate, additional, 20 percent ratings are warranted for the neurological symptoms affecting her breasts since service.  However, the only basis for a compensable rating for her painful or tender scars is the April 2009 letter from Dr. A.M.H, so there is no support for an effective date earlier than October 31, 2001, for this additional disability.


III.  Service Connection for Residuals of Silicone Leakage

The Veteran may be awarded service connection by showing that she currently has disability resulting from a disease or an injury incurred in or aggravated by her military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link any current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But to establish a claim on this alternative basis, there generally has to be supporting medical evidence associating or linking the condition claimed with the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

When the Veteran's silicone breast implants were removed in May 1991, it was discovered that the left implant had ruptured.  The tissue surrounding the left implant was examined and determined to be benign breast tissue.  She alleges that the silicone that leaked from her left breast implant somehow has caused a myriad of additional (other residual) symptoms including breast pain and tenderness, burning pain in her breasts, chest, arms or axilla, parathesias or loss of sensation to pinprick, fatigue (which worsens with exercise), cognitive disturbance, short-term memory loss, psychological problems, headaches, changes in vision, ringing in her ears (so tinnitus), intolerance of bright lights or sunshine, intolerance of alcohol, decreased libido, joint pains, diffuse muscle aching/hurting, night sweats, abnormal heart rhythm, chest pain,; canker sores in her mouth, asymmetrical breasts from unilateral or bilateral breast rupture, capsule formation, muscle pain and tenderness of numerous of eighteen tender points on palpation, diffuse muscle pain/aching/hurting not in the joints, and burning/acid pain particularly in her breasts.

Although medical evidence is not always or categorically required in every instance to establish the required linkage or nexus between the Veteran's claimed condition and her military service, including by way of a service-connected disability, it is required when this question of causation is not readily amenable to lay comment.  See  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether silicone within the breasts can cause damage to the breasts or to other parts of the body, if leaked, is clearly a medical question and not one capable of just lay comment.  Therefore, VA requested a medical opinion on this issue.

A November 2005 VA examiner opined that the Veteran's reported heart palpitations are less likely than not related to her implants, as there is no known association between palpitations or abnormal heart rhythms and implants.  The examiner explained that the Veteran's fatigue is more likely related to her sleep apnea than to her implants.  The examiner also concluded the Veteran's shoulder pain is less likely than not related to her implants.  Since the examiner based his opinion on a review of the record for the pertinent medical and other history and, more importantly, discussed the rationale, this opinion is compelling evidence against the claim for service connection for secondary complications of the silicone implants.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating that claims file review is not determinative of a medical opinion's probative value, though it is a factor to be considered in making this determination, especially if there is evidence that was not considered that potentially could impact the opinion, also that the majority of the opinion's probative value comes from the discussion of the medical rationale).


A November 2006 VA opinion stated that "the current medical literature is actually fairly conclusive about the fact that leaking silicone breast implants do not cause generalized muscle aches, do not cause generalized rheumatologic disorder, does not cause the myriad of complaints that were ascribed to them which resulted in them being taken off the market.  In fact, it is just within the last several weeks that silicone breast implants were reintroduced to the United States market for implantation.  It is therefore my impression that the Veteran's silicone breast implants and their leakage are not related to her joint pain, fatigue, and abnormal heart rhythm."  In June 2007, the VA examiner added to his prior opinion that the Veteran's silicone breast implants did not aggravate generalized muscle aches, joint pains, fatigue, or rheumatologic problems.  He stated that none of the conditions were aggravated by her silicone implants, except possibly her depression, which was not because of any metabolic or chemical interaction related to the breast implants, but perhaps due to the stress of the surgeries.  So this examiner was in agreement with the others that there is no relationship or correlation between the type and extent of symptoms the Veteran is claiming and the leakage of the silicone from her left breast (except for her associated depression, which already has been service connected and rated separately).

The Board finds that a layperson would not be competent to render a probative opinion on the effects of silicone implants and any resultant leakages.  However, the Veteran says she is trained as a nurse, so has some medical training, but she did not indicate that she had any specialized knowledge regarding silicone breast implants or the necessary medical training and expertise to ascribe the cause of her particular symptoms to leakage of those implants.  An opinion may be reduced in probative value even where it comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  See also 38 C.F.R. § 3.159(a)(1) and (2); Barr v. Nicholson, 21 Vet. App. 303 (2007).


The Veteran's statements must be balanced against the other evidence of record.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  The Board finds in weighing her opinion against the November 2005 and November 2006 VA examiners' opinions, the VA examiners opinion are more probative.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).  As the two VA examiners were selected based on their expertise in infectious diseases and immune disorders, and the Veteran has not indicated any expertise in these fields, the Board finds their opinions more probative than hers.  

Therefore, in weighing two more probative VA examiners' opinions that the Veteran does not have a residual disorder based on silicone leakage against the less probative Veteran's opinion that she does, the Board finds that the preponderance of the evidence is against her claim of entitlement to service connection for the residuals of silicone leakage.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is denied.


IV.  Earlier Effective Dates for the Grant of a Separate Compensable Rating for the Scarring and a TDIU

The Veteran was granted a TDIU effective May 31, 2006.  The explanation for the effective date chosen is that it coincides with the date of receipt of her petition to reopen this claim.  But this claim should track the original claim for service connection for the residuals of breast surgery and be considered from October 13, 1976, forward.  

Recently, in Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

The Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.


A Veteran may be considered as unemployable upon termination of employment that was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes her situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2010).

As evidence of unemployability, the Veteran has submitted her Social Security earnings statement showing earnings during 1977 thru 1982 and 1991 thru 1993.  During a March 2002 VA examination, she reported becoming disabled two or three years earlier (so in 1999 or 2000) because of pain from her breast implants.  On her January 2005 TDIU application, VA Form 21-8940, she reported that she had became disabled in 1990, had not worked full time since 1990, and that her highest earning year was 1983.  Comments made during a November 2005 VA psychiatric evaluation suggested she could still find employment, however, it was an unsubstantiated supposition on the part of the evaluator, not having time to study this aspect of the case more thoroughly.  The Veteran resubmitted her VA Form 21-8940 in May 2006.  She reported that she became disabled in 1983, that she had last worked full time in 1983, and that 1983 was her highest earning year.  She also claimed that her condition worsened after the birth of her second son, which stopped her from working.  The May 2006 letter from K.C.L., PhD, states the Veteran's depression and complications of her mastectomies cause her to be unemployable.  A June 2006 treatment record indicates the Veteran has not held a regular job since her depression began.  In her August 2006 statement, the Veteran reported that she had worked part time in 1991, 1992 and 1993, with fewer hours each year due to pain and depression, and that she had not worked since.  In his May 2007 statement, the Veteran's husband reported their two sons were born in 1981 and 1983, and that the Veteran worked full time up until the birth of their second son.  The husband also reported the Veteran had complications of her breast condition after each pregnancy.  He reported, as well, that he was retired from the military and working as a regional manager when their sons were born.  He indicated the Veteran started working again part-time in 1991 due to their financial situation, but left employment due to her depression, pain, home life and heavy drinking. 

Based on this evidence, the Board finds that, although the Veteran had lapses in employment prior to 1991, they appear to have coincided with the birth of her children.  Additionally, she admittedly was able to return to work in 1991 when her family's financial situation required the additional income.  The assumption based on her husband's statement that she had returned to work in 1991 due to their family's financial situation would be that their financial situation did not require her to work prior to that time and that she was unemployed on what amounted to a voluntary basis, such as perhaps to allow her time to raise her children.  Although her breast condition may have factored into her decision not to work, there is no probative evidence between 1976 and 1991 supporting her contention that she was completely unemployable during those years versus just simply unemployed.  See again Van Hoose v. Brown, 4 Vet. App. 361 (1993).

There was a significant decline in the Veteran's earnings during 1992 and 1993, which both she and her husband have attributed directly to her service-connected breast condition and her associated pain and depression.  They both affirm her subsequent unemployment and continued unemployment to these conditions.

The first medical evidence of unemployability is the May 22, 2006, letter from K.C.L., PhD.  This letter is dated nine days before the current effective date, which was assigned based on the date of filing.  So the question becomes whether there is some earlier date from which the Veteran's employability can be determined.  From a review of her claims file and all available evidence, the only evidence of her unemployability is her and her husband's lay statements and the opinion of K.C.L., PhD.  She and her husband's vague timelines and conflicting dates do not establish a specific date for when she became "unemployed", let alone "unemployable."  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Although the Veteran and her husband's testimony raises a question that she may have been unable to obtain and maintain gainful employment during the 1990s and 2000s, they do not provide any clear dates for when her condition became such that she could no longer work in any occupation that could have been considered substantially gainful.  So resultantly, any date the Board chose within this time period would be completely arbitrary.  As the Board finds that the first credible and competent evidence of employability is K.C.L.'s opinion dated May 22, 2006, the appropriate effective date for the Veteran's TDIU is that date.


ORDER

A 50 percent rating for the residuals of the mastectomy is assigned since discharge from service, subject to the statutes and regulations governing the payment of VA compensation; but a rating higher than 50 percent is denied.

A separate 20 percent rating for neuralgia of the right breast is assigned effective October 13, 1976, subject to the statutes and regulations governing the payment of VA compensation.

A separate 20 percent rating for neuralgia of the left breast is assigned effective October 13, 1976, subject to the statutes and regulations governing the payment of VA compensation.


An effective date earlier than October 31, 2001, for the grant of the separate 10 percent for the residual scarring is denied.

A slightly earlier effective date of May 22, 2006, is granted for the TDIU, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


